OPINION OF THE COURT
This is an appeal from an Order entitled “Amended Order” filed with the clerk for the County Court on June 15, 1988. That Order set aside and declared null and void a Final Judgment for the plaintiff against the defendant in the total amount of $4,982.95. The Order setting aside that Judgment was based upon a motion filed by the defendant which was supported by her sworn testimony before the County Court.
The Judgment was entered after taking a default against the Appellee. The default was entered 21 days after service upon the Appellee. Although neither side made an issue of the default, the law is that defaults may not be entered until 25 days after service of the Complaint upon the defendant. This time includes five days for mailing the response by defendant. That being so, the default prematurely entered *120by the clerk of the court is void. With the default being void no judgment for damages could be entered without notice to the person defending against that Complaint, the Appellee in this situation. That, in and of itself, would be reason enough to affirm the decision of the County Court to set aside the Final Judgment.
In addition to the matter concerning the default, the record on appeal which contains the entire transcript of the proceedings before the County Court, together with the other pleadings made a part of this record, are sufficient to sustain the ruling of the county judge.
The Judgment of the County Court is affirmed and the action is remanded to that Court for further proceedings.